DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both irradiation opening and internal compartment in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 106, 110, 130, 131, 140, 142, 150, 200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of Claim 18: “comprising transfer means for transferring fluidization gas suctioned by the suction means in input to said fluidization means.” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites: “comprising transfer means for transferring fluidization gas suctioned by the suction means in input to said fluidization means.” Neither the drawings nor the specification disclose transfer means for transferring fluidization gas suctioned by the suction means in input to said fluidization means, in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2, 4 and 13, the term "optionally" renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Furthermore, Claim 4 recites: “said part upper” in the third line of the claim. There is insufficient antecedent basis for this limitation in the claim. In the interest of advancing prosecution, “said part upper” is interpreted as if amended to recite: “said upper, sloping inclined part” in order to remedy the lack of antecedent basis.
Claim 5 recites: “the free surface” in the third line of the claim. There is insufficient antecedent basis for this limitation in the claim. In the interest of advancing prosecution, “the free surface” is interpreted as if amended to recite: “a free surface” in order to remedy the lack of antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagie (WO 2012/120016 A1).
Regarding Claim 1, Sagie discloses a device (10) adapted for accumulation and exchange of thermal energy of solar origin, which device (10) is configured to receive a solar radiation concentrated by an optical system, which device (10) comprises: a casing (see 6) which defines an internal compartment (see Pg. 5, Lines 5-6: “The holding vessel of the fluidized bed may substantially form a pipe.”) and has an irradiation opening (8) configured to allow entry of concentrated solar radiation, which irradiation opening (8) puts in direct communication said inner compartment with the external environment being devoid, in use, of closure or screen means (see Pg. 4, Lines 22-23: “In some embodiments, fluidized bed particles directly absorb the solar radiation.”); a bed of fluidizable solid particles (see again 6, see also at least the Abstract), received within said inner compartment of said casing, which bed has an operative region (i.e., the region exposed to the concentrated solar radiation) directly exposed, in use, to the concentrated solar radiation that enters through said irradiation opening (8), in such a way that the particles of said operative region absorb thermal energy from solar radiation; and fluidization means (see at least Pg. 4, Lines 15-16: “In some embodiments, the fluidizing fluid in the bed is air. In some embodiments the fluid is steam.”) of said bed of fluidizable solid particles, configured to adduce a fluidizing gas into said compartment at least at said operative region (see at least Pg. 3, Lines 9-11: “In a further embodiment the fluidized bed is located in a focus of a beam down reflector of a beam down power plant.”).

    PNG
    media_image1.png
    605
    724
    media_image1.png
    Greyscale


Claim(s) 1-5, 9-10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai (CN 103423887 A).
Regarding Claims 1-5, 9-10 and 13, Bai discloses a device (see Figs. 1 & 2) adapted for accumulation and exchange of thermal energy of solar origin, which device is configured to receive a solar radiation concentrated by an optical system, which device comprises: a casing (see 1) which defines an internal compartment (inherent) and has an irradiation opening (3) configured to allow entry of concentrated solar radiation (4), which irradiation opening (3) puts in direct communication said inner compartment with the external environment being devoid, in use, of closure or screen means (see paragraph 0007: “The light-transmitting window can be installed with high-transmittance and high-temperature-resistant quartz glass to enable the heat absorber to achieve pressure-bearing operation or without quartz glass to enable the heat-absorber to achieve non-pressure operation.” Bolding and Italics mine.); a bed of fluidizable solid particles (see 2), received within said inner compartment of said casing, which bed has an operative region (i.e., the region exposed to the concentrated solar radiation) directly exposed, in use, to the concentrated solar radiation (4) that enters through said irradiation opening (3), in such a way that the particles of said operative region absorb thermal energy from solar radiation; and fluidization means (see 5, 6, 7) of said bed of fluidizable solid particles, configured to adduce a fluidizing gas into said compartment at least at said operative region (see at least paragraph 0006: “The purpose of the present invention is to provide a fluidized-bed air heat absorber for solar thermal power generation…”); wherein said irradiation opening (3) is arranged in a lateral or decentralized position on said casing (1), in particular laterally with respect to said operative region, optionally at a top wall and/or a lateral skirt of said casing (indicated in the annotated figure below); wherein said irradiation opening is defined at an inclined portion a lateral skirt of said casing (indicated in the annotated figure below); wherein said irradiation opening is defined at an upper, sloping inclined part of said casing (indicated in the annotated figure below), and wherein said indicated in the annotated figure below) of the bed of fluidizable solid particles (2), a substantially suction-hood configuration (i.e., the upper portion of said casing above the indicated free surface); wherein the arrangement is such that a view factor of said irradiation opening (3) with respect to the a free surface (indicated in the annotated figure below) of said operative region is lower than 1 (i.e., some or all of the free surface is not viewable from the perspective of the irradiation opening); wherein said fluidization means (5, 6, 7) are configured to determine at least two different fluidization speeds within said bed of fluidizable solid particles (i.e., the two different fluidization speeds comprising at least the different speeds of the particles rising on one side of the baffle plate 8 and the particles falling on the other side of the baffle plate 8); wherein said fluidization means (5, 6, 7) are configured to determine a circulatory convective motion of particles within said bed of fluidizable solid particles (see Fig. 2); wherein said bed of fluidizable solid particles (2) has a heat storage region (i.e., the region comprising the rising particles on the right side of the baffle plate 8) adjacent to said operative region (30), and optionally circumscribed to it , the overall configuration being such that, particles of said operative region (i.e., the region comprising the falling particles on the right side of the baffle plate 8) absorb thermal energy from solar radiation (4) and transfer it to particles of said storage region.

    PNG
    media_image2.png
    639
    1037
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagie or Bai in view of ZSCHETZSCHE (AT 408845 B).
Regarding Claim 8, Sagie or Bai discloses the limitations of the parent claim but does not disclose wherein said fluidization means comprises one or more feeding elements of fluidizing gas accessible or inspectable from the outside of said device without the need for removing the bed of fluidizable solid particles.
Nonetheless, ZSCHETZSCHE teaches a fluidized bed cleaning method wherein a fluidization means comprises one or more feeding elements (16, 28, 29) of fluidizing gas accessible or inspectable from the outside of said device without the need for removing a bed of fluidizable solid particles (30). See access port (20).

    PNG
    media_image3.png
    742
    1130
    media_image3.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sagie or Bai wherein said fluidization means comprises one or more feeding elements of fluidizing gas accessible or inspectable from the outside of said device without the need for removing the bed of fluidizable solid particles as taught and/or suggested by ZSCHETZSCHE, since ZSCHETZSCHE states at the end of Pg. 1 through the beginning of Pg. 2 that such a modification would provide a means for cleaning and/or inspecting an inflow base of a fluidized bed, which can also be used without cooling the system and which enables the inflow openings to be cleaned while avoiding manual activity. In particular, the device should also be able to be used during operation of the fluidized bed and to be operable from outside the fluidized bed. And should be able to reduce or even avoid the use of gas cleaning devices.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagie in view of De Riccardis (US 2018/0119993 A1).
Regarding Claim 11, Sagie discloses the limitations of the parent claim but does not disclose wherein said fluidization means are configured to determine a fluidization regimen of a spouted type in said operative region.
Nonetheless, De Riccardis teaches a similar device adapted for accumulation and exchange of thermal energy of solar origin, which device comprises: wherein a fluidization means (6) are configured to determine a fluidization regimen of a spouted type in said operative region (see 7; see also paragraphs 0020 & 0036 which respectively state: “More preferably, according to the invention, said receiver and said means apt to take said solid particles from said receiver and to put them from below inside said inner space of said concentrator are made of a spouted bed.” And “The input of the particles may be carried out in different ways. A preferred embodiment provides for the use of a "spouted bed" that, itself acting as receiver, allows to use the "fountain of particles" that is created on top as a true ejector.”).

    PNG
    media_image4.png
    451
    786
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sagie wherein said fluidization means are configured to determine a fluidization regimen of a spouted type in said operative region as taught and/or suggested by De Riccardis, since a spouted-type fluidized bed would expose more particles to solar radiation thereby providing a greater aggregate solar energy absorbing surface area when compared to a non-spouted type of fluidized bed.

Claims 16, 18-21, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagie in view of Magaldi (US 2015/0090251 A1).
Regarding Claims 16 and 18-21, Sagie discloses the limitations of the parent claim and further discloses comprising transfer means for transferring fluidization gas suctioned by a suction means (i.e., an outlet of said fluidization gas from said casing) in input to said fluidization means (see Pg. 4, Lines 27-28: “The system may include a circuit for the fluidizing fluid. The circuit may be closed.”); wherein said suction means are configured to extract from the device a flow of fluidization gas equal to or higher than a flow rate of fluidizing gas fed into said bed of fluidizable solid particles by said fluidization means (see again Pg. 4, Lines 27-28: “The system may include a circuit for the fluidizing fluid. The circuit may be closed.” A closed circuit would extract from the device a flow of fluidization gas equal to a flow rate of fluidizing gas fed into said bed of fluidizable solid particles by said fluidization means).
However, Sagie does not disclose comprising suction means of fluidizing gas, arranged within said casing above a free surface of said bed of fluidizable solid particles; comprising heat exchange means between the fluidizing gas in input to said casing by means of said fluidization means and the fluidizing gas exiting from said casing through said suction means; wherein said suction means are configured to cause a depression at a vacant space interposed between a free surface of the bed of fluidizable solid particles and an upper part of said casing.
Nonetheless, Magaldi teaches a device (1, 10, 11, 12) adapted for accumulation and exchange of thermal energy of solar origin, which device (1, 10, 11, 12) is configured to receive a solar radiation concentrated by an optical system, which device (1, 10, 11, 12) comprises: suction means of fluidizing gas, arranged within said casing above a free surface of said bed of fluidizable solid particles (see paragraph 0090: “In the present embodiment, it is also provided a heat exchanger gas/gas 71, in particular air/air, in communication with the fluidization gas circuit. In particular, in use, in said exchanger 71 are fed a first cold gas, which is the fluidization gas to be used for fluidization of the bed 3 of particles, and a second hot gas, which is the fluidization gas outlet from the bed 3 of particles. Therefore, the exchanger 71 allows a pre-heating of the fluidization air, recovering part of the heat of the fluidization air being outlet.”); comprising heat exchange means (71) between the fluidizing gas in input to said casing (see 72) by means of said fluidization means (see 51, 52) and the fluidizing gas exiting from said casing through said suction means; wherein said suction means are configured to cause a depression at a vacant space interposed between a free surface of the bed of fluidizable solid particles and an upper part of said casing (inherent, the suction means would inherently cause a depression at a vacant space interposed between a free surface of the bed of fluidizable solid particles (3) and an upper part of a casing (2)).

    PNG
    media_image5.png
    515
    859
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sagie to further comprise suction means of fluidizing gas, arranged within said casing above a free surface of said bed of fluidizable solid particles; comprising heat exchange means between the fluidizing gas in input to said casing by means of said fluidization means and the fluidizing gas exiting from said casing through said suction means; wherein said suction means are configured to cause a depression at a vacant space interposed between a free surface of the bed of fluidizable solid particles and an upper part of said casing as taught and/or suggested by Magaldi, since such a modification would provide a means to preheat said fluidizing gas thereby taking advantage of otherwise wasted heat thus making said device more energy efficient; and the depression would enhance the fluidization effect of said fluidization means. 
Regarding Claims 24 and 26, Sagie discloses the limitations of the parent claim but does not disclose comprising auxiliary heat exchange means positioned so as to be directly irradiated by solar radiation and arranged at or near said irradiation opening; comprising heat exchange elements arranged within said bed of fluidizable solid particles and crossed by an operating fluid, wherein said auxiliary heat exchange means are connected to said heat exchange elements.
Nonetheless, Magaldi teaches auxiliary heat exchange means (42) positioned so as to be directly irradiated by solar radiation and arranged at or near an irradiation opening (21); comprising heat exchange elements (41) arranged within a bed of fluidizable solid particles (3) and crossed by an operating fluid, wherein said auxiliary heat exchange means are connected to said heat exchange elements (see paragraph 0113: “The pipe bundles 42 are part of a further heat exchanging circuit arranged completely outside of the casing 2, and that can be added to the circuit concerning the pipe bundles 41 of which at the first embodiment.”).

    PNG
    media_image6.png
    549
    726
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Sagie to further comprise auxiliary heat exchange means positioned so as to be directly irradiated by solar radiation and arranged at or near said irradiation opening; comprising heat exchange elements arranged within said bed of fluidizable solid particles and crossed by an operating fluid, wherein said auxiliary heat exchange means are connected to said heat exchange elements as taught and/or suggested by Magaldi, since such a modification would take advantage of additional solar energy that is available to heat a working fluid for later use in a useful process such as flowing said working fluid through a turbine generator (see Magaldi, at least paragraph 0115: “In the present example, said two circuits are in communication. In particular, it is provided that the working fluid crosses in sequence the exposed pipe bundles 42 and then those immersed in the second portion 32 of the bed of particles. In particular, the working fluid, in the example liquid water, runs across the exposed pipe bundles 42 increasing in temperature without phase transit, to then be inlet in the pipe bundles 41 internal to the fluid bed 3, here continuing heating to phase transit in saturated steam and subsequent superheating. The latter is then inlet in turbine 81 according to what already described with reference to the first embodiment.”).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagie in view of Magaldi as applied to claim 21 above, and further in view of De Riccardis.
Regarding Claim 22, Sagie in view of Magaldi discloses the limitations of the parent claim but does not disclose comprising a shaped confinement structure, configured to contain particles of said bed of fluidizable solid particles within said casing, which confinement structure is arranged at said irradiation opening.
Nonetheless, De Riccardis teaches a shaped confinement structure (12), configured to contain particles (8) of a bed of fluidizable solid particles (11) within a casing (3), which confinement structure is arranged at a irradiation opening (2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Sagie in view of Magaldi to further comprise a shaped confinement structure, configured to contain particles of said bed of fluidizable solid particles within said casing, which confinement structure is arranged at said irradiation opening as taught and/or suggested by De Riccardis, since such a modification would provide a volume within which a spout of particles of a fluidized bed can be contained and prevented from being completely ejected from said device and also allow said particles to absorb an increased amount of solar radiation therein (see De Riccardis, paragraphs 0030-0033: “[0030] Solid particles 11 taken from the inside of the receiver 3 and introduced within the CPC 12 therefore occupy part of the empty space delimited by the CPC 12. For example, the solid particle 8, launched from the input device 6, following the trajectory 7, intercepts the ray 4, with inlet angle higher than the acceptance angle, absorbing all or part of the thermal energy and transporting it, falling back, towards the receiver 3. If it had not been intercepted by the solid particle 8, this energy would have been lost, as already explained with reference to FIG. 1, disclosing the operation of the CPCs according to the prior art. [0031] In the same way, also the solid particle 10, launched from the input device 6, following the trajectory 9, intercepts the ray 5, with inlet angle lower than the acceptance angle, absorbing all or part of its thermal energy and transporting it, falling back, towards the receiver 3, but in a way completely different from what would happen in a CPC according to the prior art. [0032] Other rays, with inlet angle lower than that of acceptance, reach the receiver 3 and give thermal energy to the solid particles that are located inside this receiver. Inside the receiver 3, to optimize the heat exchange, the solid particles may advantageously be kept in motion, for example by generation of a fluidized bed. [0033] It appears evident that, in a device for collecting solar energy by means of a concentrator of the nonimaging type according to the present invention, the operation of a CPC concentrator 12 is deeply changed by the presence of the solid particles and that, as a consequence, it is possible a great improvement of the system performance, since such particles make it possible to absorb part of the energy that, in a CPC concentrator according to the prior art, would be surely lost.”). 
Allowable Subject Matter
Claims 15, 28, 31 and 36-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because the references are either in the same field of endeavor or are reasonably pertinent to the particular problem with which the applicant was concerned.  Please see form PTO-892 (Notice of References Cited) attached to, or included with, this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799